Liddon, J. :
The declaration filed in this case says that the plaintiffs “sue Celeste F. Crawford, a married woman conducting a mercantile business as a free dealer under *28the statutes of the State of Florida,” for money payable, etc. There was a trial, verdict and judgment for the plaintiffs. Numerous errors are assigned. The declaration is in the same form as that passed upon in the case of Crawford vs. Feder, 34 Fla., 397, 16 South. Rep., 287. It fails to allege essential facts as a basis for a judgment at law against a married woman. There being no declaration upon which a trial could be had, the errors assigned on account of the rulings of the Circuit Judge at the trial are not open for our consideration. Upon the authority of Crawford vs. Feder, supra, the judgment of the Circuit Court is reversed, and the cause remanded for further proceedings.